ORDER

PER CURIAM.
Defendant appeals from a judgment entered in a court-tried case in plaintiffs favor in an action to recover the unpaid balance on two credit card accounts. We affirm.
The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).